Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 5 de febrero de 1991.
El recurso de epígrafe es uno que, en sus efectos, ciertamente puede y debe ser calificado como lamentable. El mismo, en primer lugar, ha servido de base para que el Tribunal —al amparo del anonimato que ofrece el mecanismo procesal decisorio de la opinión per curiam— emita una de las opiniones más innecesa-rias, erróneas y violativas del debido proceso de ley que pueda mente jurídica alguna imaginarse.
La emisión de una decisión por este Tribunal que resulta en una injusticia siempre es dañina y trágica. La decisión mayorita-ria emitida en el presente caso, sin embargo, aparenta ser más dolorosa por cuanto los perjudicados por la misma resultan ser los miembros de la Judicatura puertorriqueña a nivel de instancia. Lo verdaderamente sorprendente resulta ser el empeño desplegado para lograrlo. A esos efectos se incurre en un innecesario, craso y constitucionalmente prohibido acto de “legislación judicial” que *689desemboca en una grave violación del “debido proceso de ley”. La justicia empieza por nuestra propia casa. Si se es injusto con los propios, ¿qué se puede esperar para con los demás?
El recurso resulta ser lamentable, en segundo lugar, por cuanto el mismo ha servido de trasfondo para que esa misma mayoría, (1) en una palpable demostración del poder con que se puede actuar cuando se cuenta con una mayoría absoluta, haya crudamente coartado el derecho de expresión de uno de sus miembros, en específico, el del Honorable Juez Asociado de más antigüedad en el Tribunal: Antonio S. Negrón García.
I
El correcto entendimiento de lo antes expresado hace nece-sario una breve exposición, y resumen, de los hechos relevantes que precedieron a la emisión de la opinión mayoritaria.
Hace poco más de año y medio, específicamente el día 10 de mayo de 1989, dos miembros minoritarios del Senado de Puerto Rico radicaron un recurso de mandamus contra el Honorable Gobernador del Estado Libre Asociado de Puerto Rico, Ledo. Rafael Hernández Colón, ante el Tribunal Superior de Puerto Rico, Sala de San Juan. En el mismo, en lo pertinente, se alegó que la inacción del Gobernador al no renominar, o sustituir, a jueces del tribunal de primera instancia —cuyos términos de nombramiento habían vencido y que continuaban ejerciendo sus cargos bajo la “cláusula de continuidad” de la Ley de la Judica-tura, Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. secs. 92 y 152) — violaba la facultad constitucional del Senado sobre “consejo y consentimiento” y, como resultado de ello, la doctrina de separación de poderes. Solicitaron del mencionado tribunal, en consecuencia, que le ordenara al Gobernador que procediera a *690renominar, o sustituir, a los jueces que así estaban ejerciendo su ministerio.
En la contestación que oportunamente radicara el señor Gobernador, su representación legal levantó las defensas siguien-tes: la ausencia de parte indispensable; improcedencia del recurso planteado debido a la discrecionalidad inherente a su facultad nominadora; que el asunto planteado constituía una cuestión política no justiciable, e incorrección de la aseveración a los efectos de la existencia de vacantes por razón de la operación de la “cláusula de continuidad” que cobija a los jueces de instancia.
El tribunal de instancia, luego de la ocurrencia de ciertos trámites que resulta innecesario mencionar, dictó sentencia el día 2 de mayo de 1990. En la misma dictaminó, en lo pertinente, que la aludida inacción del Gobernador efectivamente constituía “una práctica inconstitucional que priva al Senado de Puerto Rico de su poder constitucional de consejo y consentimiento. . .”. Escrito de apelación, Apéndice, pág. 35. Como remedio para hacer efectivo su dictamen de inconstitucionalidad, el tribunal de instancia le impuso la obligación al Gobernador de enviar al Senado “dentro de los próximos ciento veinte días, nombramientos, bien sean los actuales incumbentes o sus sustitutos, para cubrir los cargos de jueces cuyos términos han expirado”. Id., pág. 36.
Inconforme, el señor Gobernador radicó ante este Tribunal el 1ro de junio de 1990 el correspondiente recurso de apelación imputándole error al así decidir el foro de instancia. Estando pendiente el referido recurso de apelación ante este Tribunal, y sin que sobre el mismo se hubiera actuado, la Asamblea Legisla-tiva aprobó, y el Gobernador endosó con su firma, la Ley Núm. 17 de 21 de julio de 1990. La referida Ley Núm. 17 eliminó o suprimió la “cláusula de continuidad” contenida en la Ley de la Judicatura mediante la aplicación de la cual los jueces del Tribunal de Primera Instancia a quienes se les ha vencido su término de nombramiento desempeñan sus cargos “hasta que su sucesor tome posesión de su cargo”.
La citada Ley Núm. 17, por el contrario, establece que el juez “cesará en sus funciones a los noventa (90) días de vencerse [su] *691término si no ha sido renominado o cuando su sucesor tome posesión de su cargo, lo que ocurra primero”. 1990 Leyes de Puerto Rico 84. Por otro lado, la citada Ley Núm. 17 estipula que la misma es extensiva a todos los jueces del Tribunal de Primera Instancia, esto es, inclusive a los jueces que fueron nominados y confirmados antes de la fecha de su vigencia, cual es, el 19 de octubre de 1990.
En vista de la aprobación, con posterioridad a la emisión de la sentencia por el foro de instancia, de la referida Ley Núm. 17, mediante Resolución de fecha 3 de agosto de 1990 este Tribunal le concedió término “a las partes” para que se expresaran respecto a la posible academicidad del recurso de apelación radicado por el Gobernador. La parte demandante apelada compareció expre-sando que a su entender la Ley Núm. 17, supra, no hacía académico su reclamo, el cual había sido refrendado por el tribunal de instancia. Contrario parecer sostuvo el Procurador General de Puerto Rico, representante legal del Gobernador, en su comparecencia ante este Tribunal. Sostuvo dicho funcionario, en adición, que la Ley Núm. 17, supra, no adolece de problema constitucional alguno en su aplicación retroactiva a los jueces que fueron nominados y que juraron sus cargos con anterioridad a la fecha de vigencia de la misma.
Le dimos curso al recurso de apelación radicado.
II
Independientemente del hecho que el presente caso se puede “dividir”, con el propósito de realizar un mejor análisis jurídico del mismo, en dos etapas —esto es, la etapa pre aprobación de la Ley Núm. 17, supra, (2) y la etapa posterior a la vigencia de dicho estatuto— lo cierto es que la controversia principal a resolver en el mismo siempre ha sido si la inacción del Gobernador al no *692renominar, o sustituir, los jueces que estaban ejerciendo su función bajo la mencionada “cláusula de continuidad” viola, o no, la facultad constitucional del Senado sobre “consejo y consentimiento”. Existían, naturalmente, otras controversias a resolver, las cuales tenían relación directa con las defensas afirmativas levantadas por el Gobernador en la “contestación” que éste radicara respecto al recurso de mandamus, a saber: la falta de legitimación activa, o capacidad, de los Senadores demandan-tes para radicar el pleito; que el asunto planteado era uno político no justiciable; la ausencia de parte indispensable, etc.
La aprobación de la Ley Núm. 17, supra, trajo al pleito una controversia adicional, esto es, si la acción radicada por los Senadores demandantes —y, en consecuencia, el recurso de apelación pendiente ante este Foro— se había convertido en académico; ello en vista del hecho antes mencionado de que la citada Ley Núm. 17, supra, suprimía o eliminaba la “cláusula de continuidad” según la misma estaba concebida en la Ley de la Judicatura y en vista de que, conforme los propios términos de dicha ley, la misma era aplicable inclusive a los jueces que habían tomado posesión de sus cargos con anterioridad a la vigencia de la referida Ley Núm. 17, cuales eran precisamente los jueces sobre los cuales versaba la acción de “mandamus” radicada.
Una somera lectura de la opinión mayoritaria emitida de-muestra que el Tribunal, aun cuando de distinta forma y manera, dispuso de todas y cada una de las controversias antes menciona-das.
La mayoría rechazó y descartó, de un plumazo, las defensas afirmativas levantadas por el Gobernador referentes a “la falta de legitimación activa de los Senadores recurridos —la ausencia de partes indispensables y que el asunto planteado no es justiciable . . .”. Opinión mayoritaria, pág. 654.
Resulta curioso el hecho que al así decidir “sumariamente” estas controversias colaterales, el Tribunal —aun cuando en una forma tímida e indirecta— adjudicó, en forma favorable para los Senadores demandantes, la controversia principal planteada por *693dichos legisladores, esto es, que la inacción del Gobernador respecto a los jueces holding over efectivamente menoscaba la facultad constitucional de “consejo y consentimiento” del Senado; controversia que había esbozado, y dejado sin resolver, al co-mienzo de la ponencia. (3)
La controversia sobre posible academicidad del recurso, pro-ducida la misma por la aprobación de la Ley Núm. 17, supra, fue enfrentada por el Tribunal en forma directa, y resuelta por éste de manera expresa. A esos efectos manifestó el Tribunal, a las págs. 647-648 de la opinión per curiam emitida, que:
A tono con lo antes dicho, resulta inescapable la conclusión al efecto de que la adopción de la mencionada ley [la Ley Núm. 17] no ha tornado académica la presente apelación, ya que dicho estatuto no pone fin a la controversia envuelta en este recurso por razón de que la Ley Núm. 17 no puede tener efecto retroactivo a los jueces incumbentes que fueron nombrados bajo la vigencia de las cláu-sulas de continuidad. (Énfasis suplido.) (4)
La solución y disposición de dicha controversia —la última que restaba por resolver— debió haber constituido el “punto final” de la actuación decisoria del Tribunal respecto al recurso ante su consideración. Desafortunadamente para nuestro ordena-miento jurídico y, en especial para los jueces del tribunal de primera instancia, ello no fue así.
*694Olvidándose del principio básico de que nuestro derecho procesal es uno rogado, Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 107 (1974), Pueblo v. Casiano Vélez, 105 D.P.R. 33, 36 (1976), y violando impunemente la sabia norma de autorestricción judicial a los efectos de que los tribunales no se anticiparán a decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo, Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968), el Tribunal se envuelve e incurre en uno de los actos más crudos de “legislación judicial” de que hayamos tenido conocimiento.
Sin que ninguna de las partes tan siquiera lo hubiera plan-teado y sin que ello fuera necesario para la solución del recurso ante su consideración, la mayoría del Tribunal decreta que la “cláusula de continuidad” establecida en la Ley de la Judicatura, la cual contempla la posibilidad de que un juez se mantenga en su puesto por un período de tiempo indefinido, “atenta contra el equilibrio que intenta mantener la Constitución en lo que respecta al ejercicio de nombramiento compartido por la Rama Ejecutiva y la Legislativa” (opinión mayoritaria, pág. 650), razón por la cual ésta no puede prevalecer en nuestro ordenamiento jurídico.
Citando como “precedente” el caso de Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983) —los hechos del cual son total y completamente distinguibles de los del caso de epígrafe, razón por la cual dicha decisión no es aplicable — (5) el Tribunal legisla y establece que, una vez vencido el término para el cual los jueces incumbentes fueron nombrados, éstos podrán continuar actuando como tales “hasta que su sucesor tome posesión del cargo pero nunca después de finalizada la próxima sesión legislativa si-guiente a dicha expiración”. (Énfasis suplido.) Opinión per curiam, 652.
En otras palabras, a pesar de que el Tribunal resuelve que el término de noventa (90) días que establece la citada Ley Núm. 17 no puede ser aplicado retroactivamente a los jueces que juraron *695su cargo antes de la vigencia de la referida ley —ello por razón de que, según la mayoría, dicha legislación afecta el “interés pro-pietario” de los jueces garantizado por la See. 7 del Art. II de la Constitución, L.P.R.A., Tomo 1— el Tribunal, a renglón seguido, establece, por fíat judicial, un término que igualmente afecta y perjudica a éstos: la duración de la próxima sesión ordinaria de la Legislatura. Nos atrevemos a pronosticar que el acto de “legislación judicial” —en perjuicio de los “intereses” de los jueces de instancia— en que ha incurrido el Tribunal al así actuar será tristemente conocido como la “Ley Número 18”, aprobada por el Tribunal Supremo de Puerto Rico el día 16 de enero de 1991.
Resulta, cuando menos, curioso que la mayoría del Tribunal no se percate del mayúsculo error, y de la grave injusticia, que comete al así actuar; esto es, de la crasa violación en que incurre en relación con el “debido proceso de ley”. Llana y sencillamente emite un dictamen que coarta, perjudica y atenta contra los mejores intereses y derechos de los jueces incumbentes sin que éstos hayan tenido la oportunidad de expresarse y ser oídos en su defensa. Nos explicamos.
Como expresáramos anteriormente, la controversia principal que planteaba el presente caso lo era si la inacción del Gobernador —relativa la misma a la renominación o sustitución de los jueces que ejercían sus funciones bajo la mencionada “cláusula de continuidad”— violaba o no la facultad constitucional del Senado sobre “consejo y consentimiento”. No hay duda que siendo ello así, los jueces incumbentes, en la primera etapa de los procedimien-tos, no eran “parte indispensable” en dicho pleito por el funda-mento de que, como este Tribunal expresara en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982), la:
. . . razón de pedir en este caso el envío de las nominaciones de los funcionarios concernidos al Senado nada requiere de éstos, y más aún, nada puede requerirles porque ellos no tienen incum-bencia en el asunto. Por tal razón, la controversia puede dilucidarse en ausencia de dichos funcionarios .... (Enfasis suplido.)
*696Es debido a lo anteriormente expresado que el foro de instancia no cometió error al rechazar la defensa afirmativa del Gobernador sobre “ausencia de parte indispensable”. De este Tribunal haberse limitado a resolver las cuestiones que le fueron planteadas por las partes, su actuación al rechazar tal defensa de “parte indispensable”, igualmente hubiera sido jurídicamente correcta.
Pero, ¿qué sucede? La mayoría del Tribunal se extralimita y en un acto ultra vires y de crasa “legislación judicial”, y, en violación de la norma jurisprudencial sobre autorestricción judicial en cuestiones constitucionales, arremete motu proprio contra la “cláusula de continuidad” contenida en la Ley de la Judicatura, decretando que la misma —la cual cobija a los jueces incumbentes— es inconstitucional en tanto y en cuanto permite el ejercicio del cargo de juez en forma indefinida. No creemos que persona alguna, de manera seria y responsable, pueda sostener que dicha actuación no afecta de manera sustancial los “intereses y derechos” de los jueces incumbentes. Por el contrario, resulta inescapable la conclusión de que la decisión emitida por el Tribunal afecta gravemente sus “intereses y expectativas”.
No debe haber la menor duda, en consecuencia, que el Tribunal venía en la obligación —bajo el mandato de la cláusula constitucional sobre debido proceso de ley— de darle audiencia a dichos jueces antes de así decidir. Su omisión de así hacerlo, desafortunadamente para nuestro sistema de justicia, constituye una actuación sumamente desafortunada y errónea; actuación que el Tribunal debería de reconsiderar y dejar sin efecto.
Hemos resuelto que la ausencia de parte indispensable es un asunto “de orden tan relevante y vital que [el mismo] puede presentarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte”. (Énfasis suplido.) Hernández Agosto v. López Nieves, ante, pág. 603. Después de todo, el “prestigio, validez y fuerza moral intrínsecos de una decisión judicial no sólo dependen de sus razonamientos, sino de darle oportunidad de *697enfrentarla por quien viene obligado a acatarla”. (Énfasis supli-do.) (6)
Ello constituye un postulado básico del “debido proceso de ley”; esto es, quien puede resultar perjudicado por la decisión judicial a emitirse tiene el derecho a ser oído. Véase J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 212.
HH
Un comentario final. El mismo respecto a la situación ocurrida en relación con el Juez Asociado Señor Negrón García durante el transcurso de la consideración del presente recurso de apelación; incidente que dicho distinguido Juez califica como una “peculiar y grave situación institucional”, “equivalente [la misma] a una ‘mordaza judicial’” en el voto preliminar, pág. 654, que sobre dicha situación éste emitiera el pasado 10 de septiembre de 1990.
Dicha lamentable situación nunca debió de ocurrir. La ocu-rrencia de la misma, sin embargo, ya la habíamos pronosticado en la opinión disidente que emitiéramos en In re Reglamento del Tribunal Supremo, 118 D.P.R. 279, 281 (1987). La misma no nos sorprende. Al entonces disentir de la actuación de una mayoría de los integrantes del Tribunal —limitando el período de tiempo en que un Juez de este Tribunal podía emitir una ponencia en un caso en el cual se había reservado ese derecho, práctica existente por décadas en el Tribunal— expresamos, en lo pertinente, que:
La determinación que hoy se ha tomado tiene, por lo antes expresado, el efecto perjudicial e indeseable de coartar el derecho a expresarse de los componentes de este Tribunal y afecta el desem-peño y descargo del deber y las responsabilidades que todos los miembros de esta Institución tenemos con el Pueblo de Puerto Rico.
Un tribunal colegiado nunca debe suprimir o limitar el derecho de expresión de sus integrantes. Tenemos la obligación como jueces de fomentar al máximo la observancia de ese derecho. Debemos *698siempre recordar que la posición minoritaria de hoy puede consti-tuir la mayoritaria del mañana. (Énfasis suplido.) In re Reglamento del Tribunal Supremo, ante, pág. 285.
Lo sucedido en el presente caso, repetimos, es una muestra clara del ejercicio crudo del poder cuando se sabe que se cuenta con una mayoría numérica imposible de superar no obstante los titánicos y honestos esfuerzos a esos efectos de los miembros de una minoría. Resulta, cuando menos, lamentable y trágico que ello suceda en el más alto Tribunal de nuestro País, institución que se supone sea la “cuna” de la justicia que debe imperar en el mismo.

(1) En el voto preliminar que redactara el Juez Asociado Señor Negrón García el 10 de septiembre de 1990 —ponencia que una mayoría de los integrantes del Tribunal impidió que se publicara— el Juez Negrón García identifica al “Juez Presidente Señor Pons Núñez, los Jueces Asociados Señores Hernández Denton, Alonso Alonso y Andréu García” como los directamente responsables de que ello así sucediera.


(2) Esta primera etapa incluye desde la radicación del pleito ante el tribunal de instancia por los Senadores demandantes, la emisión de la sentencia por dicho foro judicial, hasta la radicación del recurso de apelación ante este Tribunal por parte del señor Gobernador.


(3) En la pág. 644 de la opinión per curiam emitida, el Tribunal se expresó de la manera siguiente:
“De tener el Gobernador el deber de enviar al Senado la nominación de los jueces cuyos términos han vencido o de sus sucesores, la omisión de así hacerlo ciertamente menoscabaría las funciones constitucionales de los Senadores recurrentes.
“De existir, pues, este deber, el interés de los Senadores en la causa de acción ejercitada resulta evidente y cumple cabalmente con la doctrina de capacidad jurídica.” (Enfasis suplido.)
Como expresáramos anteriormente, habiendo condicionado la existencia de dicho deber a si los Senadores demandantes tenían o no capacidad jurídica para radicar el pleito, al finalmente resolver que los demandantes efectivamente tienen esa capacidad, el Tribunal ciertamente resuelve que la inacción del Gobernador respecto a los nombramientos judiciales menoscaba la antes mencionada facultad constitucional del'Senado de Puerto Rico.


(4) El “fundamento jurídico” para lo antes señalado, conforme la expresa la mayoría del Tribunal, lo constituye el hecho de que la aplicación retroactiva de la Ley Núm. 17 de 21 de julio de 1990 (4 L.P.R.A. secs. 92, 152 y 211), viola el “interés propietario” de los jueces en controversia, “interés” garantizado por la See. 7 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.


(5) En el caso de Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983), se trataba de un nombramiento interino de la Rama Ejecutiva, al cual no le cobijaba una “cláusula de continuidad”, y donde no está envuelto el concepto de independencia judicial.


(6) Véase opinión disidente del Juez Asociado Señor Negrón García en Hernández Agosto v. López Nieves, 114 D.P.R. 601, 623 (1983).